Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 1 of 32 PageID: 2035




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    JAMES REILLY,                          1:18-cv-12356-NLH-JS

                    Plaintiff,             OPINION

          v.

    VIVINT SOLAR,

                    Defendant.


APPEARANCES:

ANDREW M. MILZ
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

JODY THOMAS LOPEZ-JACOBS
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

      Attorneys for Plaintiff.

DANIEL J.T. MCKENNA
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NEW JERSEY 08002-1163

JENNY NICOLE PERKINS
BALLARD SPAHR LLP
1735 MARKET STREET
51ST FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

      Attorneys for Defendant.
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 2 of 32 PageID: 2036




HILLMAN, District Judge

      This Fair Credit Reporting Act (“FCRA”) and identity theft

matter comes before the Court on Defendant Vivint Solar’s

(“Defendant”) motion for summary judgment (ECF No. 60), and

Defendant’s motion to strike certain supplemental facts

submitted by Plaintiff in opposition to Defendant’s motion for

summary judgment (ECF No. 72). 1       Plaintiff James Reilly

(“Plaintiff”) alleges Defendant’s salespeople stole his identity

by forging his signature on various documents and accessing his

credit report without authorization, all to push through the

sale of a solar panel system to a third party.           Defendant argues

it had a permissible purpose for obtaining Plaintiff’s consumer

credit report under the FCRA, did not invade Plaintiff’s

privacy, and did not steal his identity.          For the reasons that

follow, Defendant’s motion to strike will be granted and

Defendant’s motion for summary judgment will be granted in part

and denied in part.

                                 BACKGROUND

      The Court takes its facts from the parties’ statements of

material fact submitted pursuant to Local Civil Rule 56.1(a).

Disputes are noted where relevant.


1 A third motion, Defendant’s motion to preclude the expert
testimony of Plaintiff’s putative expert, Evan Hendricks (ECF No.
61) will be addressed in a separate Opinion and Order.

                                      2
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 3 of 32 PageID: 2037




      In 2008, Melissa Knight (“Knight”) and her late husband

purchased a home in Williamstown, New Jersey.           That home was

previously owned by Plaintiff and his wife before they sold it

to Knight.

      In July of 2016, Knight contacted Defendant to inquire

about purchasing a solar panel system.         On August 2, 2016,

Phillip R. Chamberlain (“Chamberlain”), a former sales

representative for Defendant, visited Knight at her home to

discuss Defendant’s products.        After some discussion, Knight

decided to purchase a solar panel system from Defendant.             As

part of that purchase, Knight appears to have authorized

Defendant to inquire into her credit worthiness.           Somehow,

though, Defendant obtained a prospective consumer consent form

(“PCCF”), which authorizes it to conduct inquiries into a

prospective purchaser’s credit worthiness, among other things,

apparently signed by Plaintiff.        Plaintiff finds this odd as he

never communicated with Knight, Chamberlain, or Defendant about

this transaction.      Plaintiff avers that Chamberlain prefilled

the PCCF with his information and forged his signature on that

document.

      On August 2, 2016, after Chamberlain uploaded a PCCF

purporting to bare Plaintiff’s signature to Defendant’s main

system, and with that PCCF in hand, Defendant accessed



                                      3
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 4 of 32 PageID: 2038




Plaintiff’s consumer credit report.         Plaintiff has identified

copies of the relevant PCCF which contain both Plaintiff’s and

Knight’s names and electronic signatures.

      Solar panels were later installed on Knight’s home, and

Defendant filed a UCC financing statement indicating its

security interest in the solar panel system.          Oddly, the UCC

statement lists Plaintiff as the debtor.          On August 17, 2016,

Defendant submitted a registration form to the State of New

Jersey regarding the renewable energy credits generated by

Knight’s solar panel system.        That form, quite clearly, contains

a hand-drawn signature purporting to be that of Plaintiff.

Chamberlain admits, at least in part, to forging documents

related to Knight’s purchase.

      As a result of these circumstances, Plaintiff took

affirmative action to clear his name and credit history.             All of

these circumstances created stress and anxiety for Plaintiff,

and forced him to incur costs for counsel and identity theft

protection services, among other things.

      On May 29, 2019, Plaintiff filed the operative amended

complaint in this matter (ECF No. 49) (the “Amended Complaint”).

The Amended Complaint contains three counts.          Count one alleges

Defendant negligently or willfully violated the FCRA.            Count two

alleges Defendant stole Plaintiff’s identity, in violation of



                                      4
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 5 of 32 PageID: 2039




N.J.S.A. 2C:21-17.4.      Count three alleges common law invasion of

privacy.      On October 15, 2019, Defendant filed its motion for

summary judgment (ECF No. 60).        Plaintiff responded on December

2, 2019 (ECF No. 66). 2     As such, Defendant’s motion for summary

judgment has been fully briefed as is ripe for adjudication.

         While Defendant’s motion for summary judgment remained

under consideration by the Court, on February 18, 2020,

Plaintiff filed additional disputed material facts (ECF No. 71),

which Defendant moved to strike (ECF No. 72).           Plaintiff opposed

Defendant’s motion to strike (ECF No. 73).          As such, that motion

is also ripe for adjudication.

                                 DISCUSSION

    I.     Subject Matter Jurisdiction

         This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1331.




2 Plaintiff’s papers in opposition to Defendant’s motion for
summary judgment (ECF No. 66) are filed under temporary seal.
The Clerk advised Plaintiff that “pursuant to Local Civil Rule
5.3(c)(2), a single, consolidated motion to seal shall be filed
within 14 days following the completed briefing of the materials
sought to be sealed[.]” ECF No. 66. Plaintiff has not moved to
seal Docket Entry Number 66. Similarly, Defendant has filed
various exhibits to its motions under seal without moving to
have them permanently sealed. See, e.g., ECF No. 60-3. The
Court will enter an Order requiring the parties to properly
proceed with sealing applications or otherwise risk these
documents being permanently unsealed by the Court.

                                      5
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 6 of 32 PageID: 2040




   II.   Defendant’s Motion To Strike Plaintiff’s Supplemental
         Filing Will Be Granted And The Supplemental Material Will
         Not Be Considered In Deciding Defendant’s Motion For
         Summary Judgment

      Before reaching the merits of Defendant’s motion for

summary judgment, the Court must resolve the parties’ dispute

regarding the appropriate scope of the factual record.

Plaintiff filed a supplemental statement of disputed material

facts in support of his opposition to Defendant’s motion for

summary judgment. (ECF No. 71).        Those supplemental facts are:

           105. At the time Vivint Solar was receiving
      consumer complaints of fraud, forgery and
      impermissible credit pulls by Chamberlain in 2016 -
      2017, the company was aware that impermissible credit
      pulls and bogus emails were a “big” problem and a
      “systemic issue.”

           106. Vivint was alerted to the “big” and
      “systemic” problem of impermissible credit pulls and
      the use of bogus email addresses in January 2017, at
      the latest, by a financing partner named Solar Mosaic,
      Inc. Solar Mosaic is Vivint’s co-defendant in a
      matter in a matter styled Cardona and Brown v. Vivint
      Solar, U.S.D.C. M.D. Fla. No. 8:18-cv-02838-SCB-JSS,
      and turned over scores of email communications with
      Vivint as ordered by the Middle District of Florida.

           107. The consumer Plaintiffs in Cardona allege
      their signatures were forged by Vivint salesmen and
      their credit was pulled without their consent in
      January 2017 and September 2017, respectively.

           108. As of January 2017, Vivint was aware of
      between 87 and 152 such “incidents” with Mosaic
      accounts in Florida alone.

(ECF No. 71 at ¶¶105-08) (internal citations omitted).            To

support these factual assertions, Plaintiff relies on material


                                      6
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 7 of 32 PageID: 2041




produced in another matter involving Defendant, Brown v. Vivint

Solar, No. 8:18-cv-02838-SCB-JSS (M.D. Fla.) (the “Brown

Documents”).     Plaintiff represents this material was unavailable

to him at an earlier time as the information first surfaced

during the exchange of discovery in the Brown action. 3

      Defendant argues that Plaintiff’s supplemental statement of

disputed material fact should be stricken from the record

because (1) it violates Rule 56(c)(1)(A) of the Federal Rules of

Civil Procedure; (2) the material is beyond the scope of

discovery; (3) Plaintiff’s use of the Brown Documents in this

case violates a confidentiality order entered in Brown; and (4)

the documents Plaintiff relies on do not support the

supplemental facts he advances.        (ECF No. 72-2).

      Plaintiff argues that the newly discovered evidence should

be considered part of the record.         (ECF No. 73).    Plaintiff

argues that (1) the newly discovered evidence is within the

scope of discovery; (2) confidentiality designations in Brown

cannot prevent Plaintiff from using the Brown Documents in this

case; and (3) the supplemental statements of material fact are

relevant and therefore should be considered in deciding

Defendant’s motion for summary judgment.          The Court disagrees



3 Plaintiff’s counsel is counsel to the plaintiffs in Brown, which
may explain how Plaintiff came to learn of the Brown Documents.

                                      7
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 8 of 32 PageID: 2042




with Plaintiff’s positions.

      A. The Supplemental Material Will Not Be Considered In
         Deciding Defendant’s Motion For Summary Judgment As It Is
         Not Temporally Relevant To The Claims At Issue

      A party asserting the existence of a disputed material fact

at the summary judgment stage must support that statement by

citation to material in the record.         Fed. R. Civ. P.

56(c)(1)(A).     A fact is material if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.      Armano v. Martin, 157 F. Supp. 3d 392, 400

(D.N.J. 2016), aff’d, 703 F. App’x 111 (3d Cir. 2017) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.

2505, 91 L. Ed. 2d 202 (1986)).        Setting aside Rule 56’s

requirement that the supporting material be in the record, the

Court finds that (1) in large part, Plaintiff’s proffered

statements are not temporally relevant to this action, and (2)

the documentation Plaintiff relies upon in advancing those

proffered statements do not support the positions he advances.

      Plaintiff suggests the supplemental facts are relevant to

whether Defendant knew of Chamberlain’s fraudulent practices

before the incident involving Plaintiff occurred.           However, most

of Plaintiff’s proffered factual statements refer to information

known first to Defendant in 2017, after Plaintiff filed this

action and after the incident with Plaintiff occurred.



                                      8
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 9 of 32 PageID: 2043




Paragraph 105 is the only exception.         In paragraph 105,

Plaintiff suggests Defendant had certain knowledge in 2016.

Plaintiff’s citation to the record, however, does not support

that assertion.     Instead, the source cited is an email chain,

the oldest email in which is dated January 6, 2017.            While the

communications describe behavior occurring before that date,

they do not specify when that conduct occurred, or when

Defendant first became aware of it.         Therefore, the document

relied upon by Plaintiff does not support Plaintiff’s

proposition that Defendant knew of Chamberlain’s actions before

the incident with Plaintiff occurred.

      Because these supplemental facts and the material Plaintiff

relies upon to support them are not temporally relevant to

Defendant’s motion for summary judgment – or in other words,

they do not tend to prove Defendant had knowledge of

Chamberlain’s actions before the incident involving Plaintiff

occurred - they will not be considered by the Court in deciding

Defendant’s motion for summary judgment and will be stricken

from the record.     For this reason, the Court need not address

the remainder of the parties’ arguments on this issue. 4


4 The Court recognizes that the Brown Documents are the subject
of a protective order entered by the United States District
Court for the Middle District of Florida. While the Court
declines to consider the Brown Documents for reasons other than
application of that protective order, the Court recognizes the

                                      9
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 10 of 32 PageID: 2044




    III. Defendant’s Motion For Summary Judgment

          a. Legal Standard

        Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to

 a judgment as a matter of law.”        Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

        An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. at

 248.    A fact is “material” if, under the governing substantive

 law, a dispute about the fact might affect the outcome of the

 suit.    Id.   “In considering a motion for summary judgment, a

 district court may not make credibility determinations or engage

 in any weighing of the evidence; instead, the non-moving party’s

 evidence ‘is to be believed and all justifiable inferences are

 to be drawn in his favor.’”       Marino v. Indus. Crating Co., 358

 F.3d 241, 247 (3d Cir. 2004) (citing Anderson, 477 U.S. at 255).

        Initially, the moving party bears the burden of




 Brown court’s protective order would further support this
 Court’s decision not to consider the Brown Documents.

                                      10
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 11 of 32 PageID: 2045




 demonstrating the absence of a genuine issue of material fact.

 Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

 always bears the initial responsibility of informing the

 district court of the basis for its motion, and identifying

 those portions of ‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence

 of a genuine issue of material fact.”); see Singletary v. Pa.

 Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

 the initial burden is on the summary judgment movant to show the

 absence of a genuine issue of material fact, ‘the burden on the

 moving party may be discharged by []showing[]--that is, pointing

 out to the district court—–that there is an absence of evidence

 to support the nonmoving party’s case’ when the nonmoving party

 bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

 at 325)).

       Once the moving party has met this burden, the nonmoving

 party must identify, by affidavits or otherwise, specific facts

 showing that there is a genuine issue for trial.           Celotex, 477

 U.S. at 324.    A “party opposing summary judgment ‘may not rest

 upon the mere allegations or denials of the . . . pleading[s].’”

 Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).            For

 “the non-moving party[] to prevail, [that party] must ‘make a



                                      11
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 12 of 32 PageID: 2046




 showing sufficient to establish the existence of [every] element

 essential to that party’s case, and on which that party will

 bear the burden of proof at trial.’”        Cooper v. Sniezek, 418 F.

 App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

 Thus, to withstand a properly supported motion for summary

 judgment, the nonmoving party must identify specific facts and

 affirmative evidence that contradict those offered by the moving

 party.   Anderson, 477 U.S. at 257.

          b. Defendant’s Motion For Summary Judgment Relating To
             Plaintiff’s FCRA Claims

       Defendant argues it had a permissible purpose (or at least

 a good faith, reasonable belief that a permissible purpose

 existed) for obtaining Plaintiff’s credit report.           Therefore,

 Defendant argues it did not violate the FCRA, either negligently

 or willfully.    Additionally, Defendant argues Plaintiff cannot

 establish harm or damages resulting from Defendant’s actions.

 Judgment as a matter of law on these issues, the Court finds,

 would not be appropriate at this juncture.

            1. The FCRA’s Permissible Purpose Standard & Applicable
               Legal Framework

       “Congress enacted [the] FCRA in 1970 to ensure fair and

 accurate credit reporting, promote efficiency in the banking

 system, and protect consumer privacy.”         Safeco Ins. Co. of Am.

 v. Burr, 551 U.S. 47, 52, 127 S. Ct. 2201, 2205–06, 167 L. Ed.



                                      12
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 13 of 32 PageID: 2047




 2d 1045 (2007) (citing 15 U.S.C. § 1681; TRW Inc. v. Andrews,

 534 U.S. 19, 23, 122 S. Ct. 441, 151 L. Ed. 2d 339 (2001)).              To

 achieve this end, the FCRA regulates the use of consumer reports

 and prohibits using or obtaining a consumer report for any

 impermissible purpose.      15 U.S.C. § 1681b(f); Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1545, 194 L. Ed. 2d 635, 641 (2016)

 (citing 15 U.S.C. §§ 1681a(d)(1)(A)-(C); 15 U.S.C. § 1681b).

 The FCRA lists uses it deems permissible, two of which are

 relevant to this action.      First, the FCRA permits use of

 consumer credit reports “in connection with a credit transaction

 involving the consumer on whom the information is to be

 furnished and involving the extension of credit to . . . the

 consumer[.]”    15 U.S.C. § 1681b(a)(3)(A).       Second, a consumer

 report may be obtained if the user “otherwise has a legitimate

 business need for the information” in connection with a business

 transaction that is “initiated by the consumer[.]”           15 U.S.C. §

 1681b(a)(3)(F).

       The FCRA provides a cause of action against “[a]ny person

 who willfully fails to comply” or who “is negligent in failing

 to comply” with the FCRA’s permissible-use requirements.            15

 U.S.C. §§ 1681n(a), 1681o(a).       Said differently, to prevail on a

 claim under the FCRA, a plaintiff must prove both that the

 defendant used or obtained the plaintiff’s credit report for an



                                      13
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 14 of 32 PageID: 2048




 impermissible purpose, see 15 U.S.C. § 1681b(f), and that the

 violation was either willful or negligent, 15 U.S.C. §§ 1681n,

 1681o.

       Defendant argues that dismissal is warranted if it had a

 “reasonable belief” that it had a permissible use for obtaining

 Plaintiff’s consumer credit report.        Plaintiff adamantly opposes

 application of this reasonable belief standard, arguing it is

 inconsistent with the FCRA.       Defendant refers the Court to James

 v. Interstate Credit & Collection, Inc., No. 03-cv-1037, 2005

 U.S. Dist. Lexis 15495, *11 (E.D. Pa. July 29, 2005) in support

 of its position.      In James, a court in the Eastern District of

 Pennsylvania held that “[i]n evaluating whether the FCRA is

 violated, ‘so long as a user has reason to believe that a

 permissible purpose exists, that user may obtain a consumer

 report without violating the FCRA.’”        James, 2005 U.S. Dist.

 LEXIS 15495, at *10 (quoting Korotki v. Attorney Servs. Corp.,

 931 F. Supp. 1269, 1276 (D. Md. 1996), aff’d, 131 F.3d 135 (4th

 Cir. 1997)).    Other courts have more recently questioned the

 suitability of the reasonable belief standard.          See Brown v.

 Vivint Solar, Inc., No. 8:18-cv-02838-SCB-JSS, 2020 U.S. Dist.

 LEXIS 49675, *12-13 (“The law is somewhat unsettled regarding

 whether the reasonable belief standard applies to lenders facing

 liability under 15 U.S.C. § 1681b(f), as opposed to credit



                                      14
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 15 of 32 PageID: 2049




 reporting agencies to which the FCRA specifically sets forth a

 reasonable belief standard in 15 U.S.C. § 1681b(a)(3).”).

       Whether Defendant’s belief regarding its need for

 Plaintiff’s consumer report was reasonable appears at least

 partially relevant to whether Defendant acted negligently or

 intentionally.     Indeed, the plain language of the FCRA “focuses

 on the intent of the party obtaining the [credit] report.”

 Weitz v. Wagner, No. 07-1106, 2008 U.S. Dist. LEXIS 61112, *14

 (E.D.N.Y. July 24, 2008), report and recommendation adopted,

 2008 U.S. Dist. LEXIS 62729 (E.D.N.Y. Aug. 11, 2008).            Such is

 easily gleaned from the FCRA’s plain language requiring a

 successful plaintiff prove that a user obtained a credit report

 negligently or in willful violation of the FCRA’s permissible-

 purpose standard.     15 U.S.C. §§ 1681n(a), 1681o(a) (imposing

 liability upon “[a]ny person who willfully fails to comply” or

 who “is negligent in failing to comply” with an FCRA

 requirement) (emphasis added).

       The Court views the reasonable belief standard in the

 context of this case not as a standalone or separate rule of

 law, but rather an alternative way of describing the intent

 requirement inherent in the FCRA.         In other words, if a

 defendant establishes that it acted reasonably to inquire into a

 plaintiff’s credit worthiness, it would appear to follow that



                                      15
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 16 of 32 PageID: 2050




 the defendant did not act negligently or willfully to violate

 the statute.    Absent establishment of negligence or willfulness,

 a plaintiff could not succeed on their claim.          Therefore, guided

 by the relevant FCRA provisions, the Court finds it must focus

 at this juncture on whether Defendant (1) accessed Plaintiff’s

 consumer credit report without a permissible purpose and (2)

 whether a jury could determine that Defendant did so negligently

 or willfully.    Because Plaintiff has identified facts from which

 a jury could find that Defendant did not have a permissible

 purpose for obtaining Plaintiff’s credit report, and because

 Plaintiff has also identified facts from which a jury could

 determine Defendant acted negligently or willfully, summary

 judgment must be denied.

            2. Plaintiff Has Identified Evidence From Which A Jury
               Could Find Defendant Lacked A Permissible Purpose For
               Obtaining Plaintiff’s Consumer Credit Report

               i. 15 U.S.C. § 1681b(a)(3)(A)

       15 U.S.C. § 1681b(a)(3)(A) permits use of a consumer credit

 report if the user “intends to use the information in connection

 with a credit transaction involving the consumer on whom the

 information is to be furnished and involving the extension of

 credit to, or review or collection of an account of, the

 consumer[.]”    15 U.S.C. § 1681b(a)(3)(A).       The Third Circuit has

 recognized that “§ 1681b(a)(3)(A) authorizes access to a



                                      16
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 17 of 32 PageID: 2051




 consumer’s credit report ‘when the consumer applies for

 credit[.]’”    Huertas v. Citigroup, Inc., 639 Fed. Appx. 798, 801

 (3d Cir. 2016) (quoting Gelman v. State Farm Mut. Auto. Ins.

 Co., 583 F.3d 187, 191 (3d Cir. 2009)).

       Defendant argues that, because it intended to use

 Plaintiff’s consumer credit report in connection with pre-

 approving Plaintiff for credit, it had a permissible use under

 15 U.S.C. § 1681b(a)(3)(A).       That is so, Defendant argues,

 because it had forms uploaded to its system purporting to

 contain Plaintiff’s signature evincing his interest in obtaining

 credit from Defendant.      Plaintiff argues that Defendant’s

 intentions are not so clear because (1) Defendant’s salesman,

 Chamberlain, forged the document purporting to evince that

 Plaintiff applied for credit and (2) if Chamberlain’s knowledge

 is imputed to Defendant, Defendant’s intentions appear less

 noble.   Defendant counters that Chamberlain’s knowledge cannot

 be imputed to it.

       The parties clearly disagree about whether Chamberlain’s

 knowledge may be imputed to Defendant.         Therefore, the Court

 must determine, as a legal matter, whether Chamberlain’s

 knowledge may be imputed to Defendant and the Court finds that,

 under the facts identified by Plaintiff, Chamberlain’s knowledge

 may be properly imputed to Defendant.



                                      17
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 18 of 32 PageID: 2052




       The parties vacillate between the concepts of imputation of

 knowledge and vicarious liability.        While both concepts are

 related agency principles, they are nonetheless distinct.

 Certainly, knowledge may be imputed from an agent to a master

 without necessarily creating vicarious liability.           The Court has

 attempted to parse the differences where relevant.

       While it appears neither the Third Circuit nor this

 District (outside of this Court) have yet opined on whether an

 employer can be held vicariously liable for actions of an

 employee or agent under the FCRA, a growing number of courts

 agree that traditional agency principles apply in the FCRA

 context, which may result in the creation of vicarious

 liability.    See, e.g., Jones v. Federated Financial Reserve

 Corp., 144 F.3d 961, 966 (6th Cir. 1998) (“Failure to impose

 vicarious liability on a corporation . . . would allow it to

 escape liability for ‘willful’ or ‘negligent’ violations of the

 statute.   Because a company . . . can act only through its

 agents, it is difficult to imagine a situation in which a

 company would ever be found to have willfully violated the

 statute directly by obtaining a credit report for an

 impermissible purpose”); Yohay v. City of Alexandria Employees

 Credit Union, Inc., 827 F.2d 967, 973 (4th Cir. 1987) (holding

 an employer liable for its agent’s intentional acts where the



                                      18
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 19 of 32 PageID: 2053




 agent had apparent authority to obtain a credit report).            The

 Third Circuit has cited Jones approvingly, suggesting its

 approval of the application of traditional agency law principles

 in the FCRA context.      See Barbato v. Greystone All., LLC, 916

 F.3d 260, 269 (3d Cir.), cert. denied sub nom. Crown Asset Mgmt.

 LLC v. Barbato, 140 S. Ct. 245, 205 L. Ed. 2d 129 (2019) (citing

 Jones, 144 F.3d at 965).      More affirmatively, the Third Circuit

 has explained that “when Congress creates a tort action, it

 legislates against a legal background of ordinary tort-related

 vicarious liability rules[.]”       Barbato, 916 F.3d at 269.

       There seems to be no dispute that Chamberlain was

 Defendant’s agent when he visited with Knight and, as Plaintiff

 argues, when he forged documents in Plaintiff’s name.            Under

 traditional agency law principles, an agent has a duty to

 disclose material information to the principal, and the

 principal is “deemed to have knowledge” of those material facts.

 In re WL Homes, LLC, 534 Fed. Appx. 165, 169 (3d Cir. 2013)

 (citation omitted).     In determining the legal relationship

 between a principal and a third-party with whom the principal’s

 agent has interacted, “notice of a fact that an agent knows or

 has reason to know is imputed to the principal if knowledge of

 the fact is material to the agent’s duties to the principal[.]”

 Huston v. Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 106



                                      19
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 20 of 32 PageID: 2054




 (3d Cir. 2009) (quoting Restatement (Third) of Agency § 5.03

 (2006)) (emphasis removed).       To justify imputing an agent’s

 knowledge of facts to a master, the facts must be important or

 significant to the agent’s duties to the master.           Id. at 106-07

 (emphasis removed).     Information is deemed material when the

 “employee uses that knowledge in the performance of the

 employee’s duties to the employer.”        Id.

       In this case, the completion of credit forms appears

 material to Chamberlain’s job duties.         Indeed, Defendant argues,

 in part, that it ran Plaintiff’s credit based upon completion of

 these forms, and that its sales representatives are tasked with

 obtaining prospective customers’ signatures on them.           While

 Defendant argues that forging an application form would render

 Chamberlain’s actions outside the scope of his employment, the

 Court disagrees.     While the act of forgery itself may not have

 been approved by Defendant, it is beyond dispute that completion

 of the forms were squarely within Defendant’s expectations of

 its salespeople.     For example, the Court of Appeals for the

 First Circuit has found, albeit under Maine law, that the

 intentional tort of rape committed by an inn worker may lead to

 vicarious liability where the worker was (1) the defendant’s

 agent, (2) was armed with information only available through his

 employment role, (3) had access to the room where the



                                      20
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 21 of 32 PageID: 2055




 intentional tort occurred through his employment role, and (4)

 used that access to commit the act.        Costos v. Coconut Island

 Corp., 137 F.3d 46, 50 (1st Cir. 1998).         Chamberlain had similar

 access points in this action.       A jury could find that (1)

 Chamberlain was being held out as Defendant’s agent or

 representative, (2) Chamberlain was armed with information about

 Plaintiff available through Chamberlain’s relationship with

 Defendant (namely, information Chamberlain may have uploaded to

 the application form without Plaintiff’s permission), (3)

 Chamberlain used that information to complete a form in

 Plaintiff’s name, and (4) Chamberlain used his access to that

 information to commit an intentional act harming Plaintiff.             The

 Court finds Costos analogous and persuasive.          Therefore, the

 Court concludes that an intentionally harmful act by Chamberlain

 does not necessarily immunize Defendant from vicarious liability

 or imputation of Chamberlain’s knowledge.         Such would, as the

 Jones court recognized, essentially leave victims of an agent’s

 actions without recourse for intentional acts committed while

 under the employ of a master.       See Jones, 144 F.3d at 966.       Such

 an outcome appears inconsistent with Congressional intent in

 enacting the FCRA, namely, to protect consumers from

 unauthorized access to consumer reports.         See Safeco Ins. Co. of

 Am., 551 U.S. at 52, 127 S. Ct. at 2205–06.



                                      21
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 22 of 32 PageID: 2056




       Defendant directs this Court to a number of cases it

 suggests compel an alternative conclusion, the most factually

 analogous of which is Kennedy v. Victoria’s Secret Store, Inc.,

 No. 03-2691, 2004 U.S. Dist. LEXIS 19525 (E.D. La. Sept. 29,

 2004).   In Kennedy, the plaintiff visited a Victoria’s Secret

 store to purchase goods.      The plaintiff attempted to purchase

 goods with her American Express card, but instead of charging

 the American Express card, the cashier surreptitiously opened a

 Victoria’s Secret credit card in the plaintiff’s name and

 charged her purchase to that account.         Id. at *1-2.    The

 plaintiff was not aware the account had been opened until she

 received the physical credit card and a statement in the mail.

 Id. at *3.    The plaintiff pursued an FCRA action alleging the

 defendant did not have a permissible purpose for obtaining her

 consumer report.     The defendant argued it had a permissible

 purpose under 15 U.S.C. § 1681b(a)(3)(A) because the report was

 obtained for purposes of extending the plaintiff credit.            The

 plaintiff, however, maintained she never applied for that line

 of credit.    In a single paragraph examining the vicarious

 liability issue, the Kennedy court determined that “the consumer

 report allegedly obtained by VS and WFNNB was obtained for the

 purposes of using the information to extend credit or to review

 or collect on an account.       Therefore, [the plaintiff’s] claims



                                      22
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 23 of 32 PageID: 2057




 under 15 U.S.C. § 1681b should be dismissed.”          Id. at *9.

       While Defendant relies on Kennedy, the Kennedy court does

 not appear to have thoroughly applied or analyzed the issue of

 vicarious liability or imputed knowledge.         Therefore, the Court

 finds it of only limited guidance.        If Kennedy was good law,

 corporate entities could essentially escape FCRA liability by

 hiding behind an agent’s or employee’s inappropriate actions;

 such a conclusion appears contrary to the purpose of the FCRA,

 which among other things, seeks to protect consumer privacy and

 restrict improper use of consumer credit information.            See

 Safeco Ins. Co. of Am., 551 U.S. at 52, 127 S. Ct. at 2205–06;

 Jones, 144 F.3d at 966.      Additionally, such an outcome would, as

 the Jones court recognized, essentially immunize employers from

 liability for their employees’ improper actions and would

 significantly frustrate a victim’s ability to enforce their

 rights under the FCRA.      In balancing Jones and Kennedy, the

 Court finds that the holding in Jones teaches the proper result.

       Defendant also argues it has policies against forging PCCFs

 and informs its salespeople about the potential illegality of

 violating those rules.      Because Plaintiff’s allegations indicate

 Chamberlain acted outside the scope of those polices, Defendant

 argues that Chamberlain’s actions should be deemed outside the

 scope of his employment.      However, a companies’ preventive



                                      23
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 24 of 32 PageID: 2058




 measures and polices are no defense to liability when its

 employee intentionally acts in a manner that would violate the

 FCRA.   Todd v. Target Corp., No. 10-cv-05598, 2012 WL 1080355,

 at *4 (N.D. Ill. Mar. 30, 2012).

       For these reasons, the Court finds it may be appropriate to

 impute Chamberlain’s knowledge to Defendant.          Finding as much,

 the Court leaves to the jury to determine (1) whether or not the

 PCCF was actually forged, (2) whether or not Chamberlain

 intentionally forged that document, (3) whether such knowledge

 should be imputed to Defendant, and (4) whether that knowledge

 renders Defendant’s actions negligently or willfully in

 violation of the FCRA.

               ii.   15 U.S.C. § 1681b(a)(3)(F)

       As relevant to this action, 15 U.S.C. § 1681b(a)(3)(F)

 permits use of a consumer’s credit report if the user “otherwise

 has a legitimate business need for the information” and if such

 use is in connection with a business transaction that is

 initiated by the consumer.

       The parties dispute whether Defendant violated this

 section.   Defendant argues it had a reasonable belief that

 Plaintiff initiated a business transaction with Defendant based

 upon the forms uploaded to its system.         Plaintiff identifies

 evidence suggesting (1) Chamberlain and Plaintiff never met or



                                      24
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 25 of 32 PageID: 2059




 spoke and (2) Plaintiff never authorized Defendant to conduct a

 credit inquiry or file documents with the State of New Jersey on

 his behalf.    On the facts presented, a jury may find there was

 never a “business transaction” initiated by Plaintiff.

        “[A] request for general information about products and

 prices offered does not involve a business transaction initiated

 by the consumer.”     Boone v. T-Mobile USA Inc., No. 17cv-378-KM-

 MAH, 2018 WL 588927, at *14 (D.N.J. Jan. 29, 2018) (quoting FTC

 Advisory Opinion on the Fair Credit Reporting Act, 1998 WL

 34323748, at *1 (Feb. 11, 1998)).         For example, a consumer who

 asks a car dealer to “test drive” a car, or asks questions about

 pricing and financing, “is not necessarily indicating an intent

 to purchase or lease a vehicle from that particular dealer.”

 Id. (quoting FTC Advisory Opinion on the Fair Credit Reporting

 Act, 1998 WL 34323748, at *1).       Obtaining a consumer’s credit

 report based solely upon such early-stage inquires is

 inappropriate and violates the FCRA.         Id. (quoting FTC Advisory

 Opinion on the Fair Credit Reporting Act, 1998 WL 34323748, at

 *1).

         For example, in Boone, the plaintiff alleged he made a

 general inquiry with T-Mobile about the availability and cost of

 phone plans.    The plaintiff never signed any agreement and never

 agreed to purchase products or services from T-Mobile.            On those



                                      25
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 26 of 32 PageID: 2060




 facts, the court in Boone found the plaintiff’s actions did not

 amount to a business transaction initiated by the consumer.

       Plaintiff has identified evidence from which a jury could

 find Defendant knew Plaintiff never authorized inquiry into his

 credit and never indicated a desire to purchase Defendant’s

 products.    Indeed, Plaintiff has identified evidence suggesting

 he never spoke to Chamberlain or Defendant.          Such circumstances

 would not amount to initiation of a business transaction under

 the FCRA and would not permit Defendant to access Plaintiff’s

 credit report.

       Moreover, as the court in Boone explains, “[o]nly in those

 circumstances where it is clear both to the consumer and to the

 [seller] that the consumer is actually initiating the purchase

 [of a product]” may a seller have “obtain a report without

 written permission”     Boone, 2018 WL 588927, at *14 (quoting FTC

 Advisory Opinion on the Fair Credit Reporting Act, 1998 WL

 34323748, at *1).     Having never communicated with Defendant, it

 would follow that Plaintiff never clearly understood he was

 engaging in some transaction with Defendant.          As such, summary

 judgment must be denied.




                                      26
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 27 of 32 PageID: 2061




               iii. Plaintiff Can Establish Viable Injuries And May
                    Proceed With On His Damages Theory Based On
                    Emotional Harm

        Plaintiff alleges he suffered emotional distress as a

 result of Defendant’s actions.        Defendant argues Plaintiff has

 not sufficiently established that he suffered any actual damage,

 requiring dismissal of his claim.

        A plaintiff may recover actual, punitive, or statutory

 damages for willful violations of the FCRA, but may recover only

 actual damages for negligent violations.          15 U.S.C. § 1681o(a);

 15 U.S.C. § 1681n(a); Brown, 2020 U.S. Dist. LEXIS 49675, at

 *11.    Emotional distress damages are recoverable as actual

 damages under the FCRA.      Cortez v. Trans Union, LLC, 617 F.3d

 688, 719-20 (3d Cir. 2010).        The Third Circuit has held that

 proof of such injury does not require “corroborating testimony

 or medical or psychological evidence in support of the damage

 award.”    Id. at 720 (citation omitted).        Such corroboration, our

 Circuit has held, “goes only to the weight of evidence of

 injury, not the existence of it.”         Id.   Therefore, if a jury

 accepts testimony of a plaintiff that establishes an injury

 without corroboration, the plaintiff should be allowed to

 recover under the FCRA.      Id.    The fact that a plaintiff’s

 injuries relate to the stress and anxiety caused by a

 defendant’s conduct does not change that.          Indeed, “this is



                                      27
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 28 of 32 PageID: 2062




 precisely the kind of injury that Congress must have known would

 result from violations of the FCRA.”        Id.

       Plaintiff has identified evidence, including his own

 testimony, on which a jury could find he suffered emotional

 distress from Defendant’s actions.        As such, the issue must be

 submitted to the jury.      Additionally, because there remains a

 live claim for willful FCRA violations, Plaintiff may proceed on

 punitive and statutory damage claims allowable for a willful

 violation.    Finding that Plaintiff may proceed on at least one

 damages theory, the Court need not decide at this juncture

 whether Plaintiff’s other damages claims (for out of pocket

 costs) may be permitted.      The parties may address those matters

 in motions in limine.

       B. Defendant’s Motion For Summary Judgment Relating To
          Plaintiff’s Identity Theft/Forgery Claims

       Defendant argues that Plaintiff’s identity theft claim must

 be dismissed because there is no vicarious liability under the

 identity theft statute.      Contrary to Defendant’s presentation of

 the issue, Plaintiff appears to have alleged that it was

 Defendant itself – either alone or through its agent – that

 stole Plaintiff’s identity.       Because Plaintiff has identified

 evidence from which a jury could determine that to be true, the

 Court will not grant summary judgment on this claim.

       N.J.S.A. 2C:21-17.4 provides in relevant part that “[a]ny


                                      28
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 29 of 32 PageID: 2063




 person who suffers any ascertainable loss of moneys or property,

 real or personal, as a result of the use of that person’s

 personal identifying information, . . . may bring an action in

 any court of competent jurisdiction.”         The Court can locate only

 a handful of decisions discussing the contours of this statutory

 provision.    Of those cases, Defendant has identified several

 that it argues support a finding that N.J.S.A. 2C:21-17.4

 applies exclusively against the “thief” as opposed to the

 thief’s employer.     Piscitelli v. Classic Residence by Hyatt, 973

 A.2d 948, 967 (N.J. Super. Ct. App. Div. 2009) (“N.J.S.A. 2C:21–

 17.4 provides a civil remedy for identity theft for the victim.

 It provides for treble damages, costs, and attorneys' fees. Its

 relief, though, is directed against the thief.”).           The cases

 Defendant refers to include Fogarty v. Household Fin. Corp. III,

 No. 14-4525 RBK/JS, 2015 WL 852071, at *15 (D.N.J. Feb. 25,

 2015).   In Fogarty, the plaintiff alleged that the defendant

 negligently or mistakenly relied on a third party’s

 representation he was the plaintiff.        Because the plaintiff did

 not allege that the defendant purposefully assisted that third

 party in obtaining the plaintiff’s information, or that the

 defendant intended to use the information it received for a

 fraudulent purpose, the court found the plaintiff’s identity

 theft claim against the defendant could not proceed.           The



                                      29
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 30 of 32 PageID: 2064




 present action is distinguishable from Fogarty.          Plaintiff

 alleges Defendant and its agent, Chamberlain, were the ones that

 procured and misappropriated his identity.          Indeed, according to

 Plaintiff, it was Defendant through its agent that stole his

 identity and used it to its benefit.        Plaintiff has identified

 numerous forms procured by Defendant on which appears

 Plaintiff’s name and signature, despite having never signed

 those documents or engaging with Defendant.          Moreover,

 Chamberlain – in carrying out the business of Defendant as its

 agent - has admitted to forging Plaintiff’s signature.            On that

 basis, a jury could find that Defendant (or its agent, and

 therefore it) was the thief of Plaintiff’s information.            The

 essential distinction between the cases Defendant relies upon

 and this action is that Plaintiff has sufficiently alleged that

 it is this Defendant that stole his identity.          As such, the

 issue will be submitted to the fact finder.

       C. Defendant’s Motion For Summary Judgment Relating To
          Plaintiff’s Invasion of Privacy Claims

       Plaintiff narrows his privacy claim to one under a “false

 light” theory, arguing that he was held out in a false light

 based upon Defendant’s recording of a UCC lien filed in his

 name.

       The tort of false light, involves “publicity that

 unreasonably places the other in a false light before the


                                      30
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 31 of 32 PageID: 2065




 public.”   Leang v. Jersey City Bd. of Educ., 969 A.2d 1097,

 1115–16 (N.J. 2009) (quoting Romaine v. Kallinger, 537 A.2d 284

 (N.J. 1988)).    The tort of false light has two elements: (1)

 “the false light in which the other was placed would be highly

 offensive to a reasonable person”; and (2) “the actor had

 knowledge of or acted in reckless disregard as to the falsity of

 the publicized matter and the false light in which the other

 would be placed.”     Id. (quoting Romaine, 537 A.2d 284).         The New

 Jersey Supreme Court has suggested that evidence of a false

 statement and knowledge that the false statement would cause

 public response were the “bare minimum” needed for a           plaintiff

 to be able to proceed on such a claim.         Id. at 1116.    In this

 case, Plaintiff has sufficiently pointed to statements that

 Defendant could have known to be false, namely, that Plaintiff

 was indebted to Defendant, and that others could reasonably be

 found to rely on that statement.

       However, as Defendant correctly recognizes, false light

 claims carry a one-year statutory limitations period.            Flanagan

 v. City of Atl. City, No. A-3647-12T3, 2014 WL 6861583, at *5–6

 (N.J. Super. Ct. App. Div. Dec. 8, 2014).         That period begins to

 run from the date of publication.         Id. at *6 (quoting Swan v.

 Boardwalk Regency Corp., 969 A.2d 1145 (N.J. Super. Ct. App.

 Div. 2009)).    The UCC statement that Plaintiff bases his false



                                      31
Case 1:18-cv-12356-NLH-JS Document 77 Filed 06/08/20 Page 32 of 32 PageID: 2066




 light claim upon was filed in October of 2016.          (ECF No. 66-1 at

 ¶41).   Plaintiff did not file this action until August 2, 2018.

 As such, Plaintiff’s false light claim is barred by the

 applicable statute of limitations and must be dismissed.

                                 CONCLUSION

       For the reasons expressed above, (1) Defendant’s motion to

 strike certain supplemental facts submitted by Plaintiff in

 opposition to Defendant’s motion for summary judgment (ECF No.

 72) will be granted; (2) Defendant’s motion for summary judgment

 (ECF No. 60) will be granted in part and denied in part; and (3)

 as expressed in footnote two, the parties shall have fourteen

 (14) days to file any relevant motions to seal.

       An appropriate Order will be entered.



 Date: June 8, 2020                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      32
